    Case 1:20-cv-03395-BMC Document 31 Filed 09/29/20 Page 1 of 3 PageID #: 229



MITCHELL SILBERBERG & KNUPP LLP                                                                         Jeffrey M. Movit
                                                                                             A Professional Corporation
A LAW PARTNERSHIP INCLUDING PROFESSIONAL CORPORATIONS
                                                                                                  (917) 546-7708 Phone
                                                                                                     (917) 546-7678 Fax
                                                                                                         jmm@msk.com


September 29, 2020

VIA ECF
Hon. Brian M. Cogan, U.S.D.J.
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

Re:       Request for Extension of Time to File Rule 12(c) Motion
          Full Circle United, LLC v. Bay Tek Entm't, Inc., No. 1:20-cv-03395-BMC

Dear Judge Cogan:

We file this Letter Motion on behalf of Defendant/Counterclaim Plaintiff Bay Tek
Entertainment, Inc. (“Bay Tek”) to request, on an expedited basis, an extension of time for Bay
Tek to file its motion for judgment on the pleadings pursuant to Rule 12(c) of the Federal Rules
of Civil Procedure (the “Motion”) until fourteen (14) days after Plaintiff/Counterclaim
Defendant Full Circle United, LLC (“Full Circle”) files its First Amended Complaint. The
current deadline for Bay Tek to file the Motion is tomorrow, September 30, 2020.1 We further
request that the Court order Full Circle to inform Bay Tek when it will be filing its First
Amended Complaint.

Full Circle just informed Bay Tek for the very first time, in its Rule 26(a) Initial Disclosures
which it served last night, that Full Circle will be filing a First Amended Complaint, which will
both add a claim for declaratory relief (concerning Full Circle’s purported broadcast rights under
the License Agreement), and seek additional damages against Bay Tek. Plainly, it would be
wasteful and inefficient for Bay Tek to file a motion to dismiss the original Complaint, which
will become moot as soon as Full Circle imminently files its First Amended Complaint.
Accordingly, we reached out to Full Circle’s counsel today, to request that Full Circle: (a) inform
Bay Tek of the date by which it intends to file its First Amended Complaint; and (b) consent to
the relief sought in this Letter Motion.

Unfortunately, Full Circle has refused to inform Bay Tek when it will be filing its First Amended
Complaint, and it has further refused to consent to this Letter Motion. With respect to the latter
refusal, Full Circle has asserted two arguments. (See emails annexed as Exhibit A hereto.) First,
Full Circle argues that it “does not believe that the amendments it presently contemplates making
are likely to moot any of the dismissal arguments that Bay Tek has previewed.” However, Full
Circle’s argument misses the point entirely because Full Circle’s very act of filing the First


1
 This is Bay Tek’s first request for an extension. This request, if granted, would not affect any
of the deadlines set forth in the Court’s Scheduling Order dated September 10, 2020.
                                                        437 Madison Ave., 25th Floor, New York, New York 10022-7001
                                                        Phone: (212) 509-3900 Fax: (212) 509-7239 Website: WWW.MSK.COM
12399471.4
 Case 1:20-cv-03395-BMC Document 31 Filed 09/29/20 Page 2 of 3 PageID #: 230




Hon. Brian M. Cogan, U.S.D.J.
September 29, 2020
Page 2


Amended Complaint would automatically render any motion by Bay Tek to dismiss the
original Complaint moot. As the Court explained in Leone v. Creighton:

                    … [Defendants'] motion to dismiss is addressed solely to the
                    original complaint … Consequently, upon the filing of the
                    amended complaint, their motion is mooted and, therefore,
                    denied. See In re Colonial Ltd. Partnership Litig., 854 F.Supp. 64,
                    80 (D.Conn.1994) (“It frequently happens in the district court that
                    a plaintiff amends its complaint while a motion to dismiss is
                    pending. A court then ... may ... deny[ ] the motion as moot”);
                    Rathke v. HCA Management Co., Inc., 1989 WL 161431 at *1 n. 1
                    (D.Kan.1989) ( “[T]he court finds that [the] motion to dismiss ...
                    became moot when plaintiff filed an amended complaint ...
                    pursuant to Fed.R.Civ.P. 15(a)”); Gresham v. Waffle House, Inc.,
                    586 F.Supp. 1442, 1444 n. 1 (N.D.Ga.1984) (“Defendant's motion
                    to dismiss plaintiff's original complaint became moot upon
                    plaintiff's filing of an amended complaint as a matter of course
                    during the pendency of the motion”); Gonzalez v. Paine, Webber,
                    Jackson & Curtis, Inc., 493 F.Supp. 499, 501 (S.D.N.Y.1980)
                    (“Since the original complaint has been superseded by the
                    amended complaint, the motion to dismiss the original complaint
                    has been rendered moot”).

No. 92 CV 1321 (FB), 1995 WL 151771, at *2 (E.D.N.Y. March 28, 1995) (emphasis added).
Second, Full Circle has suggested that the arguments contained in any motion which Bay Tek
files to dismiss the original Complaint could simply be re-applied against the First Amended
Complaint. However, Full Circle acknowledges that its First Amended Complaint will contain
different allegations than its original Complaint. Indeed, Bay Tek anticipates that it will move to
dismiss the claim for declaratory relief that Full Circle intends to assert in its First Amended
Complaint as contrary to the plain language of the parties’ License Agreement. Accordingly, if
Bay Tek is required to file a motion to dismiss the original Complaint tomorrow, it will not
simply re-submit that motion after Full Circle files its First Amended Complaint, but rather it
will have to draft a new motion addressed to Full Circle’s amended allegations.

For these reasons, Bay Tek should not be required to move to dismiss the soon-to-be-superseded
original Complaint by tomorrow. Rather, Full Circle should be ordered to disclose its anticipated
date of amendment, and Bay Tek should not be required to file a motion to dismiss until fourteen
days after that amendment is filed.

We greatly appreciate the Court’s consideration of this request.




12399471.4
 Case 1:20-cv-03395-BMC Document 31 Filed 09/29/20 Page 3 of 3 PageID #: 231




Hon. Brian M. Cogan, U.S.D.J.
September 29, 2020
Page 3




Respectfully,

/s/ Jeffrey M. Movit
Jeffrey M. Movit
A Professional Corporation for
MITCHELL SILBERBERG & KNUPP LLP




12399471.4
